Citation Nr: 0209180	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for frostbite of the feet.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from May 1964 to 
April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for frostbite of 
the feet.  In a May 2002 rating decision, the RO again denied 
service connection for frostbite of the feet.  

The veteran requested a hearing before a hearing officer at 
the RO, and the hearing was scheduled in August 2000.  In a 
letter dated one day after the scheduled hearing, the 
veteran's representative related that the veteran agreed that 
the hearing should be canceled until additional evidence was 
associated with the file, and then possibly rescheduled.  
There is no indication in the record that the veteran has 
requested that the hearing be rescheduled; and in a May 2002 
appeal response, he stated that he wished to continue his 
appeal without waiting for the 60-day response period to 
elapse, and that he did not have anything to add about the 
issue.

The Board notes that the veteran's representative appears to 
be raising a claim for service connection for a disability of 
the feet other than frostbite of the feet, including 
bilateral pes planus.  This issue has not been adjudicated by 
the RO and has not been developed for appellate review.  It 
is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Chronic residual disability of cold injury of the feet 
(frostbite) has not been demonstrated.  


CONCLUSION OF LAW

Chronic residual disability of frostbite of the feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the VA decision, and of the types 
of evidence that could be submitted by him in support of his 
claim, by correspondence from the RO, by the September 1999 
and May 2002 rating decisions, the July 2000 statement of the 
case (SOC), the March 2001 and May 2002 supplemental 
statements of the case (SSOC), and by letter communications 
with the veteran with correspondence copies to his 
representative.  In a February 2002 letter, the RO informed 
the veteran of the recent enactment of the VCAA and explained 
that the RO was responsible for obtaining medical records 
from VA medical centers, obtaining any pertinent service 
records, scheduling a VA examination if appropriate, and 
determining what additional information was required to 
process the claim.  The veteran was advised that he should 
submit any relevant medical evidence pertaining to his 
claimed conditions.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these communications.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's VA treatment records were 
associated with the file and he was afforded a VA Cold Injury 
examination in July 2001.  His service medical records and DD 
Form 214 have been associated with the record.  There is no 
indication that there exists any evidence which has a bearing 
on this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable. 
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d) (2001).  

The veteran's service medical records do not show that he was 
seen for complaints related to frostbite of the feet.  A 
report dated in December 1964 shows that he complained of 
right foot pain following a long march.  The assessment was a 
sprain of the right foot.  Soaks and an ace bandage were 
recommended.  Separation examination did not show any 
clinical findings related to frostbite of the feet.  Post 
service VA treatment reports reflect that the veteran was 
seen at a dermatology clinic in November 1999 when the 
assessments included dyshidrosis on the soles of the feet, 
rule out contact component.  On VA cold injury protocol 
examination in July 2001, physical examination of the feet 
revealed the skin was smooth and moist, and felt warm.  There 
was no evidence of hair loss.  The ankle pulses were 
palpable, albeit feeble.  The reported diagnoses did not 
refer to cold injury residuals.  

Without competent clinical evidence of current residual 
disability due to frostbite of the feet in service, service 
connection for such disability may not be granted.  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In this case, upon VA Cold Injury 
examination in July 2001, the veteran was not diagnosed with 
any residuals related to frostbite of the feet.  Furthermore, 
to the extent that the veteran asserts that he currently has 
residuals of frostbite of the feet, the Board notes that, as 
a lay person he is not considered competent to offer opinions 
regarding matters such as diagnosis, causation and medical 
nexus.  See Espiritu, supra.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for frostbite of 
the feet.  38 C.F.R. § 3.303 (2001).  


ORDER

Service connection for frostbite of the feet is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

